ARMED SERVICES BOARD OF CONTRACT APPEALS.

Appeal of --                                  )
                                              )
San Antonio Lighthouse for the Blind          )      ASBCA No. 61302
                                              )
Under Contract No. 000000-00-0-0000           )

APPEARANCES FOR THE APPELLANT:                       Johnathan M. Bailey, Esq.
                                                     Kristin E. Zachman, Esq.
                                                      Bailey & Bailey, P.C.
                                                      San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Justin D. Haselden, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute underlying this appeal has been settled. The parties' joint motion is
granted, and the appeal is dismissed with prejudice.

       Dated: April 15, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61302, Appeal of San Antonio
Lighthouse for the B_lind, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals